Citation Nr: 0323970	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a chest wall 
lipoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On January 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Request again the following records 
concerning the veteran from the Social 
Security Administration: Any medical 
records related to treatment for a right 
knee disability or a chest wall lipoma.
2.  Obtain the veteran's medical records 
from the VA Medical Facilities in Durham 
and Salisbury, North Carolina, regarding 
any treatment for right knee disability 
or chest problems, including a chest wall 
lipoma, during the period of 1968 to the 
present.  During his most recent hearing, 
the veteran specifically noted that the 
VA physician who examined him in December 
2001 had reviewed records of treatment 
for knee problems received at the Durham 
facility between 1968 and 1970, and 
records of treatment for chest problems 
received at the Salisbury facility 
between 1984 and 1986.  Please contact 
this physician, as well as the above 
noted facilities, and obtain the 
following types of records, if extant: 
Notes, Discharge Summaries, Consults, Lab 
Findings, Imaging (X-Ray, MRI, CT scan), 
Procedures, and Problem List Confirmed 
Diagnoses.
3.  If, following steps one and two, any 
additional medical records are associated 
with the veteran's claims file pertaining 
to a right knee disability, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a VA 
orthopedic examination to identify the 
nature and etiology of the veteran's 
current right knee disability.  The 
examiner should specifically opine 
(explaining the rationale for the opinion 
given) as to whether it is at least as 
likely as not that any right knee 
disability diagnosed is related to the 
veteran's period of service.  Send the 
claims folder to the examiner for review.
4.  If, following steps one and two, any 
additional records are associated with 
the veteran's claims file pertaining to 
the chest wall lipoma, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination: a VA skin 
examination to identify the nature and 
etiology of the veteran's chest wall 
lipoma.  The examiner should specifically 
opine (explaining the rationale for the 
opinion given) as to whether it is at 
least as likely as not that any chest 
wall lipoma is related to his period of 
service and/or to any Agent Orange 
exposure in service.  Send the claims 
folder to the examiner for review. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





